DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 4, 2022 has been entered.
In that response, claim 65 was amended and claims 79 and 91 were cancelled.  
Applicant elected without traverse the composition species of claims 65-73 and 75-92 in the reply filed on December 20, 2021. Claims 96-112 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and claims 74 and 93-95 as drawn to nonelected subspecies, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 20, 2021.  Claims 74, 95, 96, 98, 99, 101-106, 108, 111, and 112 remain withdrawn.
Claims 65-73, 75, 77-82, 84, 85, 89, and 92 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The information disclosure statement filed August 4, 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because reference 9 is illegible.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 65-73, 75, 77-82, 84, 85, 89, and 92 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Independent claim 65 now recites “a hydrophobic component comprising from about 0.05% (w/v) to less than 0.5% (w/v), wherein the hydrophobic component comprises from about 0.05% (w/v) to …avocado oil and about 0.05% (w/v) to about…castor oil”.  The lower limit of 0.05% (w/v) for the “hydrophobic component” has not been disclosed.  This is true for not only the combination of the avocado and castor oils recited in claim 65, but for “hydrophobic component” at large or generically (see, e.g., para.0080, pre-grant publication US 2020/0164013).  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 65-73, 75, 77-82, 84, 85, 89, and 92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 65 now recites “a hydrophobic component comprising from about 0.05% (w/v) to less than 0.5% (w/v), wherein the hydrophobic component comprises from about 0.05% (w/v) to …avocado oil and about 0.05% (w/v) to about…castor oil”.  Regarding the lower limit of the “hydrophobic component” it is unclear how the total of the avocado oil and the castor oil, each of which are required at a minimum of “about 0.05% (w/v)”, could amount to only “about 0.05% (w/v)”.  “About” does not appear defined in the disclosure; even if it were, a reasonable definition of “about” such as +/- 10%, would not render the recited range sensible.  Also “a hydrophobic component comprising” implies possible inclusion of other oils, waxes, etc., further rending the claim unintelligible.  Notably original claim 28 requires the hydrophobic component in “an amount greater than about 0.25% by weight”.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 65-70, 77, 79-82, 84, 85, 89, and 92 are rejected under 35 U.S.C. 103 as being unpatentable over Sarrazin (US 2010/0174000) in view of Woolf (Woolf, A., et al., 2. Avocado Oil, Article, December 2009 DOI: 10.1016/B978-1-893997-97-4.50008-5).
Regarding claims 65-70, 75-77, 79-82, 84, 91, and 92, Sarrazin teaches an ophthalmic oil-in-water emulsion composition comprising water, at least one oil including oils of avocado and castor bean that makes up an oil phase of 0.5% to 3% by weight, a surfactant at 0.01 to 0.1% by weight such as 0.1%, and a thickener (title; abstract; paras.0039-40; claims 21, 32, 33).   Sarrazin specifically teaches Pemulen® (para.0026; claim 30) for viscosity enhancer or thickener, “whose concentration will depend on the thickener used and the application in question” (para.0061).  Sarrazin expressly teaches polysorbate 80 (paras.0008, 0022, 0071; claim 24), celluloses (para.0024; claim 27), glycerin and tonicity agents (paras. 0034, 0037; claim 36), other vegetable oils such as those in previous claims 76 and 91 (claim 32), preservatives or biocidal agents (para.0034).  The composition has a gel consistency (para.0025) and can be an artificial tear (para.0041).  
Sarrazin’s oil phase of 0.5% to 3% is taught by weight percentage; however approximating the density of Sarrazin’s emulsion as homogenous, the weight range would be similar to weight-over-volume concentration.  Therefore Sarrazin’s weight percentage would at the least overlap the sum of the recited “about 0.05% to about 0.3% (w/v)” for each of the avocado and castor oils in claim 65.  
Sarrazin does not specifically teach an example composition comprising the combination of avocado and castor oils and the concentrations of the oils, surfactant, and thickener in present claims 65, 68-70, 72, and 82, 84, 85, and 89.  
Woolf discusses known cosmetic applications and skin health benefits of avocado oil (title; abstract;  pp.74, 113).  Its “main use …is the cosmetics industry, where it is highly valued for its beneficial effects on skin” (p.74).  The present claims recite “for applying to an eye or eyelid of a human…”.  The eyelid comprises skin.  Woolf further teaches as follows (p.113 “Plant Pigments”).
Of the pigments in avocado oil, the carotenoid lutein is probably the most important, and this has particular relevance to eye health, acting in the macular region of the retina. AMD is the leading cause of loss of vision in the elderly, and these pigments are believed to protect the cells of the macula from light-induced damage (Koh et al., 2004; Richer et al., 2004). Avocado oil contains approximately twice as much lutein as olive oil (Criado et al., 2007).

It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to prepare Sarrazin’s oil-in-water emulsion compositions comprising about 0.05% to about 0.3% (w/v) avocado oil and about 0.05% to about 0.25% (w/v) castor oil, along with surfactants and thickeners.  The skilled person would have been taught to do so because Sarrazin expressly teaches both avocado and castor oils and using more than one oil, and Woolf teaches that avocado oil had been used in topical applications for skin benefits as well as protection of eye health due to rich concentration of lutein.  
Regarding the concentrations of the oils, surfactant, and thickener, the skilled artisan would have recognized the relative concentrations as result-effective variables that affect the efficacy, consistency, and other features of the composition.  For result-effective variables, in the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP § 2144.05 (citations omitted).  Furthermore, optimization within prior art conditions or through routine experimentation does not support patentability absent comparative evidence of criticality of the claimed range.  See MPEP § 2144.05 (II) (citations omitted).  

Claims 65-72, 77-82, 84, 85, 89, and 92 are rejected under 35 U.S.C. 103 as being unpatentable over Sarrazin (US 2010/0174000) in view of Woolf (Woolf, A., et al., 2. Avocado Oil, Article, December 2009 DOI: 10.1016/B978-1-893997-97-4.50008-5) as applied to claims 65-70, 77, 79-82, 84, 85, 89, and 92 above, and further in view of Vehige (US 2013/0090308).
Sarrazin does not specifically disclose the celluloses and combinations in claims 71, 72, and 78.  Claim 91 depends from claim 78, however as discussed above Sarrazin teaches these oils.  Claim 75 depends from claims 72 and 73, and Sarrazin teaches preservatives. 
Vehige is drawn to ophthalmic compositions and methods useful to treat dry eye, and teaches (entire document, esp. title; abstract; Tables 1-3; claims 1-11) combining the following:
Water;
Castor oil, about 0.05-0.5%, about 0.1-0.2%, or about 0.175% w/w;
Olive oil, about 0.005-1 %, about 0.01-0.2%, or about 0.075% w/w;
Glycerin, about 0.2-5%, about 0.5-2%, or about 1.0% w/w;
Polyoxyethylene (80) sorbitan monooleate, about 0.1-2%, about 0.3%-0.7%, or about 0.5% w/w;
A C10-30 alkyl acrylate crosspolymer, about 0.02-0.5%, about 0.05-0.2%, or about 0.1 % w/w;
Carboxymethylcellulose sodium (low viscosity), about 0.1-2%, about 0.3%-0.7%, or about 0.5% w/w;
Boric acid, about 0.02-2%, about 0.5-0.7%, or about 0.6% w/w; and
Preservatives (para.0018), about 0.0001% w.w to about 25% w/w, or from about 0.002% w/w to about 0.05% w/w, or from about 0.005% w/w to about 0.02% w/w, or about 0.01 % w/w.
Vehige teaches boric acid concentration of about 0.02% to about 2% w/w (claim 5), various celluloses such as HPMC (paras.0015, 0020), and other suitable preservatives (para.0017).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sarrazin and Vehige       as recited in the instant claims. The skilled person would have been motivated to do so because both references are drawn to oil-in-water emulsion compositions comprising vegetable oils including castor oil, and Vehige teaches using the combinations of excipients and their suitable concentration ranges.  As noted above selecting a relative concentration of each oil and excipient within prior art knowledge would have been within the realm of experimentation.  For result-effective variables, in the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP § 2144.05 (citations omitted).  Furthermore, optimization within prior art conditions or through routine experimentation does not support patentability absent comparative evidence of criticality of the claimed range.  See MPEP § 2144.05 (II) (citations omitted).   

Response to Arguments
Applicant's arguments filed August 4, 2022 have been fully considered but they are not persuasive. Relying on the Declaration of Peter Simmons (“the Simmons Declaration”), Applicant argues that the skilled person would have understood unpredictability in using plant oils for ophthalmic formulations in general and avocado oil as irritating to eyes as shown in Guillot.  (Remarks, 9-11, August 4, 2022.) Also, Applicant again (since the April 4, 2022 response) mention Simmons, Dutok, Said, Jeong, and Adams, as “demonstrating the irritating and/or harmful effects of various plant oils to the eyes”. (Remarks, 9, August 4, 2022.)  
The Simmons Declaration filed August 4, 2022 is insufficient to overcome the rejection of claims 65-72, 77-82, 84, 85, 89, and 92 based upon Sarrazin in view of Woolf and Vehige as set forth in the last Office action because: the facts presented are not fully germane to the rejection and claims at issue.  “An affidavit or declaration under 37 C.F.R. 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.”  MPEP § 716.02(e) (citations omitted).  Applicant has not entitled the Simmons Declaration as submitted under 37 C.F.R. 1.132; however the analysis is similar.  The issue at hand is whether Sarrazin, the closest prior art applied, is deficient.  Applicant attempts to cloud Sarrazin’s teachings by referencing other art, namely Guillot, Simmons, Dutok, Said, Jeong, and Adams, that are general in nature and are less relevant to the claims here than the specific teachings in Sarrazin.
First, regarding Simmons, Dutok, Said, Jeong, and Adams, the Office has acknowledged before that the references relied on discourage combination of castor and olive oils, support that edible (excepting castor) oils are not necessarily functional equivalents, and that castor oil has “exhibited the most in vitro cell toxicity” according to Said.  However as Woolf evidences that for avocado oil, its “main use …is the cosmetics industry, where it is highly valued for its beneficial effects on skin” (p.74).  Therefore the references discourage oils other than avocado oil is less relevant.  Furthermore while Said may have reported in vitro toxicity and some instances of adverse events, Sarrazin teaches using a combination of oils.  Therefore the skilled person would have known to experiment within its, i.e., Sarrazin’s, ranges to formulate a combination that is suitable for Sarrazin’s “ophthalmic or dermocosmetic use” (abstract).  In other words, here the Office relies on Sarrazin as the closest prior art to the present claims.  Applicant’s contribution to the field then should amount to more than is found in the cited art.
Second, similarly to Simmons and the other studies discussed above, Guillot does not negate Sarrazin.  Guillot concerned oils “subjected to different storage times” (abstract), meaning it studied stability aspect of oils.  The skilled artisan would have practiced routine care in selecting properly stored ingredients for preparing eye formulations.  Furthermore in Guillot the avocado oil was provided in 10% and 2% aqueous dispersions, not prepared into an eye-suitable formulation.  Sarrazin, on the other hand, teaches oil-in-water emulsions specifically for ophthalmic application, comprising water, at least one oil including oils of avocado and castor bean that make up an oil phase of 0.5% to 3% by weight, a surfactant at 0.01 to 0.1% by weight such as 0.1%, and a thickener (title; abstract; paras.0039-40; claims 21, 32, 33).  The Simmons Declaration does not address how Guillot’s general avocado oil dispersion could be considered closer prior art to the present claims than Sarrazin.
Applicant also argues that Sarrazin provides example formulations only for sunflower and sweet almond oils among “many food oils in its disclosure” at 1.5% weight of the total carrier weight (citing Sarrazin at para.0039), “a concentration much higher than the 0.05% to 0.3% (w/v) hydrophobic component, of the current claims”.  (Remarks, 10, August 4, 2022.)  Therefore Sarrazin fails to “teach or suggest a composition comprising a hydrophobic component comprising from 0.05% (w/v) to 0.3% (w/v) avocado oil”.  (Id.)
In response it must be noted that a “reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments”, and “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”.  MPEP §2123 (citations omitted).  Here, Sarrazin teaches an ophthalmic oil-in-water emulsion composition comprising water, at least one oil including oils of avocado and castor bean that make up an oil phase of 0.5% to 3% by weight, a surfactant at 0.01 to 0.1% by weight such as 0.1%, and a thickener (title; abstract; paras.0039-40; claims 21, 32, 33). In light of these explicit teachings, the absence of example formulations specifically including the combination of avocado and castor oils does not remove Sarrazin.  For example Applicant discusses using tea tree oil, yet provides no example formulation that combines tea tree oil with another of the natural oil disclosed, e.g., caraway oil.  The lack of a specific example however would not render Applicant’s disclosure irrelevant to a claim reciting an dry eye treatment composition comprising those oils.
Rather, the rejection is made over Sarrazin in view of Woolf and Vehige, which is fully discussed above.  It is again noted that Vehige, like Sarrazin teaches ophthalmic compositions for treating dry eyes (entire document, esp. title; abstract; Tables 1-3; claims 1-11), including an example formulation comprising water, oils of castor bean and olive, glycerin, and other excipients (Example 1).    
Furthermore in response to applicant's argument that Sarrazin teaches “a concentration much higher than the 0.05% to 0.3% (w/v) hydrophobic component, of the current claims”, it is noted that this range is not recited in the rejected claims.  Claim 65 now recites  0.05% to 0.3% (w/v) solely for the avocado oil, not “a hydrophobic component…comprising …avocado oil and…castor oil”.

Applicant further argues, relying on the Declaration of Scott Whitcup (filed August 4, 2022, hereinafter “the Whitcup Declaration”), that Woolf teaches avocado oil’s benefits on skin alone, whereas eyelid and eye comprise different sensitivity to irritation.  (Remarks, 11-12, August 4, 2022.)  
In response it is noted that Woolf also discusses avocado oil’s exceptional concentration of lutein, twice that of olive oil.  Lutein is known to protect the eye against macular degeneration.  The Office maintains that prima facie case of obviousness has been made over Sarrazin in view of Woolf and Vehige.

Applicant further relies on the Declaration of Scott Whitcup (filed August 4, 2022, hereinafter “the Whitcup Declaration”). (Remarks, 12, August 4, 2022.)  The Whitcup Declaration presents that Formulation U in the disclosure (0.05% (w/v) avocado oil + 0.05% (w/v) castor oil, and specific concentrations of excipients such as hypromellose), administered thrice daily to mice eyes in a scopolamine + high airflow stress model of dry eye, produced a significant increase in the number of goblet cells that produce mucin, and a significant decrease in the corneal keratopathy score, compared to mice that received no drops.  (The Whitcup Declaration, paragraphs 4-5.) 
In response it is noted that because the comparative group received no eye drops rather than a non-inventive composition, i.e., one that the present claims do not read on, the data is less supportive in overcoming prima facie obviousness.  The Office has acknowledged data in the disclosure that Formulation U (as compared to Formulation T comprising 0.1 % w/v of avocado oil alone) exhibited greater clarity and slightly decreased viscosity.  It has also been noted that the evidence of non-obviousness must be reasonably commensurate in scope with the claimed invention.  MPEP § 2145 (citations omitted). Formulation U contained both avocado and castor oils, each at 0.05 % w/v, which is near the low ends of the ranges for each oil in claim 65.  The disclosure does not appear to include the clarity and viscosity data for any other formulation tending to support the ranges recited in the instant claims.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 65-73, 75, 77-82, 84, 85, 89, and 92 are provisionally rejected on the ground of nonstatutory double patenting as being , unpatentable over claims 74, 78, 79, 87, 89, 90, 92-94, 96, 101-103, 105, and 106 (July 11, 2022) of copending Application No. 15/680,998 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each,  other because both claim sets are drawn to compositions for applying to the eye or eyelid of a human comprising: water, a hydrophobic phase comprising overlapping concentration ranges of each of avocado oil and castor oil (e.g., claims 63, 74-76, 78, 79, 87, 89), said hydrophobic component being effective to beneficially treat dry eye syndrome; and at least one component selected from the group consisting of: an emulsifier component, a surfactant component, a tonicity component, a polyelectrolyte component, an emulsion stability component, a viscosity-inducing component, a demulcent component, an anti-oxidant component, a pH adjustment component, a buffer component, and a preservative component.  The present claims recite a broader range of the oils and therefore the ‘998 application’s claims anticipate them.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed August 4, 2022 have been fully considered but they are not persuasive. Applicant argues that the ‘998 application “discloses a composition comprising about 0/05% to about 0/3% avocado oil, wherein the composition may or may not further comprise castor oil…”.  (Remarks, 13.)
As noted above, the rejection is over claims 74, 78, 79, 87, 89, 90, 92-94, 96, 101-103, 105, and 106 (July 11, 2022), all of which require castor oil.

CONCLUSION
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615